           Case 1:18-cr-00337-TSC Document 1 Filed 11/13/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                              Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                       :      CRIMINAL NO.
                                               :
               v.                              :      GRAND JURY ORIGINAL
                                               :
VICTOR PARKER,                                 :      VIOLATION:
                                               :      18 U.S.C. § 922(a)(3)
                       Defendant.              :      (Unlawful Transportation of a Firearm in
                                               :      Interstate Commerce)
                                               :      7 D.C. Code § 2502.01(a) (2001 ed.)
                                               :      (Unlawful Possession of an Unregistered
                                               :      Firearm)
                                               :      7 D.C. Code § 2506.01(3) (2001 ed.)
                                               :      (Unlawful Possession of Ammunition)
                                               :      7 D.C. Code § 2506.01(b) (2001 ed.)
                                               :      (Unlawful Possession of a Large Capacity
                                               :      Ammunition Feeding Device)
                                               :
                                               :      FORFEITURE: 18 U.S.C. § 924(d);
                                               :      21 U.S.C. § 853(p); and 28 U.S.C. § 2461(c)

                                       INDICTMENT

       The Grand Jury charges that:

                                           COUNT ONE

       On or about April 21, 2018, within the District of Columbia, VICTOR PARKER, not

being a licensed importer, manufacturer, dealer, and/or collector of firearms, within the meaning

of Chapter 44, Title 18, United States Code, did willfully transport into or received in, the District

of Columbia, where he then resided, a firearm, that is, a Taurus 9mm pistol, said firearm having

been purchased by the defendant outside the District of Columbia.

       (Unlawful Transportation of a Firearm in Interstate Commerce, in violation of Title
       18, United States Code, Section 922(a)(3))
               Case 1:18-cr-00337-TSC Document 1 Filed 11/13/18 Page 2 of 3



                                          COUNT TWO

        On or about October 22, 2018, within the District of Columbia, VICTOR PARKER did

possess a certain Taurus, 9mm pistol without being the holder of a valid registration certificate.

        (Unlawful Possession of an Unregistered Firearm, in violation of Title 7, District of
        Columbia Code, Section 2502.01(a) (2001 ed.))

                                         COUNT THREE

        On or about October 22, 2018, within the District of Columbia, VICTOR PARKER did

possess a certain Extar EXP556, 5.56mm pistol without being the holder of a valid registration

certificate.

        (Unlawful Possession of an Unregistered Firearm, in violation of Title 7, District of
        Columbia Code, Section 2502.01(a) (2001 ed.))

                                          COUNT FOUR

        On or about October 22, 2018, within the District of Columbia, VICTOR PARKER did

possess ammunition without being the holder of a valid registration certificate for a firearm.

        (Unlawful Possession of Ammunition, in violation of Title 7, District of Columbia Code,
        Section 2506.01(3) (2001 ed.))

                                          COUNT FIVE

        On or about October 22, 2018, within the District of Columbia, VICTOR PARKER did

possess, sell, and transfer a large capacity ammunition feeding device.

        (Unlawful Possession of a Large Capacity Ammunition Feeding Device, in violation of
        Title 7, District of Columbia Code, Section 2506.01(b) (2001 ed.))

                                 FORFEITURE ALLEGATION

        1.        Upon conviction of The offense alleged in Count One of this Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)


                                                  2
            Case 1:18-cr-00337-TSC Document 1 Filed 11/13/18 Page 3 of 3



and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or

used in the knowing commission of this offense, including but not limited to a Taurus, 9mm pistol.

       2.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

               (a)     cannot be located upon the exercise of due diligence;

               (b)     has been transferred or sold to, or deposited with, a third party;

               (c)     has been placed beyond the jurisdiction of the Court;

               (d)     has been substantially diminished in value; or

               (e)     has been commingled with other property that cannot be subdivided without
                       difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c)

                                              A TRUE BILL:


                                              FOREPERSON.


Attorney of the United States in
and for the District of Columbia.




                                                 3
